PER CURIAM.
Appellant challenges her sentence under the Criminal Punishment Code, claiming the Code violates her constitutional rights to due process and equal protection, the protection against double jeopardy, and the prohibition against cruel and unusual punishment. We adhere to our previous decisions holding the Code constitutional and affirm appellant’s sentence. See Hope v. State, 805 So.2d 51 (Fla. 4th DCA 2001); Peterson v. State, 775 So.2d 376 (Fla. 4th DCA 2000); Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000), rev. granted, 790 So.2d 1104 (Fla.2001); accord Hall v. State, 773 So.2d 99 (Fla. 1st DCA 2000), rev. granted, 790 So.2d 1104 (Fla.2001).
WARNER, STEVENSON and HAZOURI, JJ., concur.